Citation Nr: 0120919	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of nasal 
trauma.

2.  Entitlement to the assignment of a rating in excess of 10 
percent for asthma/reactive airways disease, from March 2, 
1996 to October 6, 1996, and to a rating in excess of 30 
percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to March 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for residuals of nasal 
trauma, and granted service connection for reactive airway 
disease/asthma. An initial 10 percent rating for the latter 
disability was assigned, effective March 2, 1996 (one day 
after the veteran's separation from service-see 38 C.F.R. 
§ 3.400 (B)(2) (2000)).  The assigned rating for the 
veteran's asthma was subsequently increased to 30 percent, 
effective October 7, 1996, by a March 2001 rating decision.  
The veteran appeals for the grant of service connection for a 
nasal disability and the assignment of higher ratings for his 
service-connected lung disorder.

The record reflects that the veteran also perfected an appeal 
of the issue of entitlement to service connection for left 
ulnar neuropathy.  As service connection was granted for this 
disability by an October 1999 rating decision, and the 
veteran has not disagreed with the assigned rating ( zero 
percent), this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

In reviewing the service medical records and a report of a VA 
compensation examination in December 1998, the Board finds 
that a claim of service connection for rhinitis with 
sinusitis is raised by the record.  The Board refers this 
matter to the RO for appropriate action.  (The Board is 
obligated to construe liberally a claimant's submissions in 
the nonadversarial setting of the VA claims adjudication 
process. Once a claim is received, VA must review the claim 
and all supporting documents in a liberal manner to identify 
and adjudicate all reasonably raised claims.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).)


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the veteran's claim for service connection for 
a nasal disorder has been completed.

2.  The medical evidence on file does not show that the 
veteran has any current residuals from his in-service nasal 
trauma.


CONCLUSION OF LAW

Claimed residuals of a nasal injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Further, it is noted that the RO denied the claim for 
service connection for a nasal disability as not well 
grounded.  Nevertheless, the Board finds that VA's duties 
have been fulfilled in the instant case.  Here, the RO 
accorded the veteran an examination in relation to his 
claims, and advised the veteran of the evidence necessary to 
substantiate his nasal disability claim by the October 1996 
Statement of the Case and the various Supplemental Statements 
of the Case.  Moreover, the veteran has not identified any 
pertinent evidence that is not of record.  Additionally, for 
the reasons stated below, the Board finds that no reasonable 
possibility exists that any additional assistance would aid 
in substantiating the claim.  Consequently, the Board 
concludes that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled regarding the nose 
trauma claim.

While the RO denied the veteran's claim as "not well 
grounded", the Board finds no prejudice to the veteran in 
this case by proceeding with an adjudication of the question 
of entitlement to service connection.  This is so because the 
RO specifically notified the veteran of the requirements 
needed for entitlement to service connection in the statement 
and supplemental statements of the case issued during this 
appeal.  Moreover, all of the relevant evidence and 
applicable law and regulations were considered.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review of 
the service connection claim in appellate status.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).


Background.  The veteran's nose was clinically evaluated as 
normal on an August 1980 service examination.  He indicated 
that he had not experienced any nose trouble prior to this 
examination.  The service medical records reflect that he was 
subsequently treated for complaints of nose trauma secondary 
to boxing in November 1983.  He was diagnosed with bilateral 
septal hematomas.  Three days after his initial treatment, he 
was found to be doing well, with no pain, and the condition 
was noted to be "resolving."  X-rays taken of the veteran's 
nose showed no fracture of the nasal bones and no deviation 
of the nasal septum.  No subsequent  residuals of a nasal 
injury were noted.  An August 1984 service examination 
clinically evaluated the veteran's nose as normal.  This 
examination report noted that the veteran had a history of 
septal trauma, which was within normal limits at the time of 
this examination.  There appears to be no subsequent records 
pertaining to treatment for nasal trauma, although the 
veteran did experience nasal congestion and other cold 
symptoms on various occasions during his active service.

Post-service medical records are on file from Wilford Hall 
Medical Center which cover a period from 1996 to 1998.  Among 
other things, records from March 1997 note that the veteran 
experienced, in part, nasal congestion secondary to 
sinusitis.  However, these records contain no competent 
medical evidence that the veteran has a current disability 
due to his in-service nasal trauma.

On a December 1998 VA general medical examination, the 
veteran reported, among other things, that he had had 
problems breathing through his nostrils for several years.  
He reported that he used to box during service and took a lot 
of blows to his nose.  Thus, he felt that a lot of his 
breathing difficulty was due to the fact that he was hit on 
his nose so many times.  He did not know whether he ever had 
a fractured nose.  Further, he had never had any surgery on 
his nose.  Also, he did not know whether he had any allergies 
or not, but there were certain seasons of the year when he 
had more difficulty breathing through his nose, and had 
occasional congestion, runny nose, and sneezing.  He denied 
any knowledge of any sinus problems, as well as any known 
thyroid problems or diabetes mellitus.  

Physical examination of the veteran's nose revealed some 
inflamed mucosa and hypertrophy of the inferior turbinate.  
The floor of the nostrils were found to have serous exudate 
on both sides.  However, there was no obstruction or 
deviation of the septum.  The diagnoses included rhinitis 
with sinusitis.  

VA nasal X-rays taken in December 1998 revealed no gross 
abnormality of the nasal bones and adjacent structures.  
Similarly, VA sinus X-rays showed no gross abnormality of the 
sinuses and adjacent structures.

In the April 1996 rating decision, the RO determined that, 
while there was a history of in-service nasal trauma, no 
permanent residual or chronic disability subject to service 
connection was shown by the service medical records or 
demonstrated by evidence following service.  Therefore, the 
RO denied the claim as not well grounded.

In his Substantive Appeal, the veteran contended that he 
experienced recurrent sinus problems as a result of his in-
service nose trauma.  He also criticized the December 1998 VA 
general medical examination because the examiner did not have 
his service medical records for review.
Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of nasal trauma.

The Board acknowledges that the service medical records 
clearly show that the veteran was treated for nasal trauma 
secondary to boxing in 1983, while on active duty.  However, 
the service medical records indicate that this problem 
resolved with treatment, and without any permanent 
disability.  For example, X-rays taken at that time showed no 
evidence of any fracture of the nasal bones or septal 
deviation.  
The Board further notes that the December 1998 VA general 
medical examination shows no evidence of a current nasal 
disability.  As stated above, examination of the nose showed 
that there was no obstruction or deviation of the septum.  
Further, X-rays taken in conjunction with this examination 
revealed no gross abnormality of the nasal bones, or the 
sinuses, or their respective adjacent structures.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The veteran has contended that he experiences recurrent sinus 
problems due to his in-service nose trauma.  However, nothing 
on file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  Further, while the veteran 
reported at his December 1998 VA general medical examination 
that he had experienced trouble breathing through his nose 
since his in-service nose trauma, the examiner did not relate 
the diagnosed rhinitis with sinusitis to service.  (The Board 
has found that a claim of service connection for rhinitis 
with sinusitis has been raised by the record and that matter 
has been referred to the RO for appropriate action- see 
introduction to this decision.)

As noted above, the veteran's criticized the December 1998 VA 
general medical examination because it did not appear that 
the examiner reviewed the veteran's service medical records.  
However, the veteran did inform the examiner about his in-
service nose trauma, including the fact that it was secondary 
to boxing.  The veteran also informed the examiner that he 
had had subsequent problems breathing through his nose since 
that time.  In short, the veteran provided him with a fairly 
accurate account of what occurred during service, as well as 
his contentions in support of his nasal trauma claim.  
Furthermore, the Board finds that even if the examiner had 
reviewed the service medical records, there is no reasonable 
possibility that it would aid in substantiating the claim.  
As indicated above, the service medical records do not 
diagnose the veteran as having incurred a chronic/permanent 
disability as a result of his in-service nose trauma.  
Moreover, the fact that the examiner did not review the 
service medical records does not change the fact that the 
veteran had no current nasal disability on either physical 
examination or X-ray study.  Simply put, review of the 
service medical records would not change the fact that there 
is no evidence of a current disability attributable to the 
veteran's in-service nose trauma.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a nasal disability, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for residuals of nasal 
trauma is denied.


REMAND

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Since the 
veteran's asthma/reactive airways disease claim is an appeal 
from the assignment of an initial rating, the concept of 
"staged" ratings is applicable.

The veteran's asthma/reactive airways disease has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602, which 
covers bronchial asthma.  During the course of this appeal, 
the rating criteria under this Diagnostic Code was changed, 
with the new criteria effective October 7, 1996.  Where a law 
or regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas, supra.  However, in a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa 
v. Gober, 10 Vet. App. 461, 465-67 (1997).  

Under the "old" criteria of Diagnostic Code 6602 a 10 
percent evaluation was warranted for mild paroxysms of 
asthmatic type breathing, characterized by high pitched 
expiratory wheezing and dyspnea, occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
disability rating was warranted where the objective evidence 
indicated a moderate disability as shown by asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating was warranted for a severe disability shown by 
evidence of frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was appropriate where the 
asthma was pronounced, with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  

Under the "new" criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, bronchial asthma manifested by FEV-1 of 
71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthma attacks must be of record.  Id. 

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commenter recommended that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

The veteran's service medical records show that he was 
diagnosed with asthma during active service.  Service 
connection was granted for this disability by the April 1996 
rating decision.

The post-service medical records from Wilford Hall show 
treatment for the veteran's asthma on various occasions.  For 
example, an April 1997 pulmonary function test showed pre-
drug FVC to be 4.54 (100 percent of predicted) and post-drug 
to be 4.32 (95 percent of predicted).  FEV-1, pre-drug, was 
3.53 (101 percent of predicted), and post-drug was 3.74 (107 
percent of predicted).  Also FEV-1/FVC, pre-drug, was 78 (101 
percent of predicted), while post-drug was 87 (113 percent of 
predicted).  
At the December 1998 VA general medical examination, the 
veteran reported that he was currently on an Azmacort inhaler 
and a Proventil inhaler.  He reported that he used the 
Azmacort on a daily basis, and the Proventil on an average of 
about three times per week.  Further, he reported that he 
never had to go to the emergency room because of the asthma.  
Also, he did not have any limitation of exercise as far as 
his asthma was concerned.  Examination of the lungs showed 
them to be clear to auscultation and percussion.  Overall 
diagnoses included asthma, by history.  No pulmonary function 
test appears to have been conducted in conjunction with this 
examination.

In an August 2001 statement, the veteran's representative 
contended that the prior examinations regarding the veteran's 
asthma were dated and inadequate for rating purposes.  

The Board acknowledges that it has been more than two years 
since the veteran was last accorded an examination for 
disability evaluation purposes.  More importantly, the 
December 1998 VA general medical examination did not include 
a pulmonary function test as required to evaluate the 
veteran's asthma under the "new" criteria for Diagnostic 
Code 6602, which was in effect at the time of this 
examination.  Although the Wilford Hall records include the 
results of a pulmonary function test, it was conducted in 
April 1997.  Thus, the Board is of the opinion that the 
evidence on file may not accurately reflect the severity of 
the veteran's service-connected asthma/reactive airways 
disease for disability evaluation purposes.  Consequently, 
the Board concludes that a remand is required for a new 
examination.

The Board notes that it has found the December 1998 VA 
general medical examination to be sufficient for issuing a 
decision concerning the veteran's nasal disability claim, but 
not for his asthma claim.  Although this might initially 
appear as disparate treatment of the same examination report, 
the simple fact is that the examination did not include a 
specific procedure that is required to adequately evaluate 
the veteran's asthma/reactive airways disease claim; i.e., a 
pulmonary function test.  This procedure is not required in 
order to determine whether the veteran has any current 
disability attributable to his in-service nose trauma.  
Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
asthma/reactive airways disease.  After 
securing any necessary release, the RO 
should obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA pulmonary 
examination to determine the severity of 
his asthma/reactive airways disease.  
This evaluation must include complete 
pulmonary function studies, so as to 
properly rate the veteran's lung 
disorder, as well as any other tests that 
are deemed necessary.  The claims folder 
should be made available to the examiner 
for review before the examination.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to the assignment of a rating 
in excess of 10 percent for 
asthma/reactive airways disease, from 
March 2, 1996 to October 6, 1996, and to 
a rating in excess of 30 percent 
thereafter, in light of any additional 
evidence added to the records assembled 
for appellate review.  The RO's decision 
should reflect consideration of 
"staged" ratings pursuant to Fenderson, 
supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

